     Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 1 of 27

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ROBERT SANDERS                                 §
     plaintiff                                 §
                                               §              CA No. ____________________
SOUTHWESTERN BELL, d/b/a                       §
AT&T                                           §              JURY TRIAL DEMANDED
     defendant                                 §


                           PLAINTIFF’S ORIGINAL COMPLAINT

         Comes now Plaintiff Robert Sanders (“Plaintiff” hereinafter as Sanders) and files this his

Original Petition complaining of Southwestern Bell Telephone Company, d/b/a AT&T

(“Defendant” hereinafter as AT&T), and for cause therefore would show the Court as follows:

                                            I. PARTIES

1.       Plaintiff Robert Sanders is an individual residing in Harris County, Houston, Texas.

2.       Defendant Southwestern Bell Telephone Company is a native for-profit entity, based in

Dallas, Texas at One AT&T Plaza. This Defendant may be served with process by service upon

its legal counsel, Ms. Tomika Woods, AT&T, located at 308 South Akard Street, Dallas, Texas

75202.

                                 II. JURISDICTION & VENUE

3.       This Court has Jurisdiction over the claim because the Plaintiff has asserted a claim

arising under Federal Law; specifically 42. U.S.C. 1981, and 42 U.S.C. 2000e et seq., under

28 U.S.C. Section 1343. Jurisdiction is also proper pursuant to Texas Labor Codes §21.051 &

§21.108 (as amended), as well as Title VII of the Civil Rights Act of 1964 (as amended), and 42

U.S.C. Section 1981. Moreover, Defendant AT&T qualifies as an “employer” under

§21.002(8)(a).




Sanders / SWBTC dba AT&T Original Complaint                                            Page 1 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 2 of 27

4.      Venue is proper under this District because the Plaintiff resides in this district and the

events giving rise to the events forming the basis for this lawsuit occurred in this District, as well

as the Residency of the Corporation in a state with multiple districts, pursuant to

28 U.S.C. §§1391 (b)(2) & (d).

                                III. FACTUAL ALLEGATIONS

5.      Mr. Robert Sanders began working for Southwestern Bell, d/b/d “AT&T”, Houston, as a

Premises Technician on or about January 8th, 2016, at the 5252 Hollister location. Throughout

the tenure of his employment, Mr. Sanders has been an exemplary employee of AT&T.

6.      Mr. Sanders led the field against his co-workers in all qualitative metrics outlined in his

position both as an AT&T employee, as well as a Premises Technician, and this fact is not

unknown to his managers or supervisors.

7.      On or about May 3rd, 2017, Mr. Sanders suffered an on-the-job injury to his back while in

the course and scope of his employment with AT&T. After going through multiple rounds of

treatment and consulting with (i) his general physician, (ii) an orthopedic specialist, and (iii) a

physical therapist, Mr. Sanders was cleared to return to work in mid August 2017, with

restrictions.

8.      Mr. Sanders’ medical condition required him to be placed on Light Duty – an

accommodation he requested on multiple occasions.

9.      Because Mr. Sanders’ back was injured in this manner, and because Mr. Sanders also

suffers from high blood pressure induced by a stressful work environment, as determined by his

general physician, Mr. Sanders required – and still requires – light duty accommodations for both

his personal physical condition, as well as a precaution in the face of the side effects of his blood

pressure medication.

10.     Despite multiple attempts to obtain these requisite accommodations, Mr. Sanders’

requests for reasonable accommodation have fallen upon deaf ears. Based upon information and

Sanders / SWBTC dba AT&T Original Complaint                                             Page 2 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 3 of 27

belief, it would seem that all requests for Light Duty, as set forth by employees of African

American race at this particular location, are either summarily denied, or forced into a protracted

struggle through failure of communication between the Accommodations Department, and its

sister Departments within the corporate structure of AT&T Houston office.

11.    However, this disparate treatment hurdle is not placed before White or Hispanic

employees such as Mr. Sanders’ co-workers, Mr. George Hernandez and Mr. Charles Edwards.

12.    Upon information and belief, Mr. Hernandez (Hispanic) was similarly situated to Mr.

Sanders, in that he was a premises technician who also suffered an injury to his back in the

course and scope of his employment and duties for AT&T.

13.    However, unlike Mr. Sanders, Mr. Hernandez received full accommodations, and

received Light Duty almost as soon as it was requested. To our knowledge, Mr. Hernandez was

placed on Light Duty, and has since been promoted to a managerial desk position. Moreover,

Mr. Edwards (Caucasian) was also similarly situated as a premises technician, also requested

Light Duty, and received it without delay or issue.

14.    Mr. Sanders requested Light Duty around the time of his back injury in May of 2017.

Specifically told by his manager that “light duty does not exist in [his] department”, Mr. Sanders

was not convinced and investigated the matter further.

15.    After due diligence, Mr. Sanders discovered that in fact Gorge Hernandez (Hispanic) and

Charles Edwards (white) both received light duty upon requesting it. Both individuals were

positioned as Premises Technicians, and both individuals worked within Mr. Sanders’ particular

department.

16.    It is Mr. Sanders’ contention, after speaking with the balance of his co-workers, that

African American Premises Technicians within his department are treated differently than

Premises Technicians of other races – specifically, those that request and apply for Light Duty

are either summarily denied, or are forced into a ‘Catch-22’ between their own Departments and

Sanders / SWBTC dba AT&T Original Complaint                                           Page 3 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 4 of 27

the Accommodations Department, and Disability Department.

17.      Mr. Sanders has had to issue a prohibitive amount of requests and applications, even

going so far as to supply his doctors’ notes and recommendations directly to his managers and

supervisors; all to little or no effect.

         These allegations highlight the fact that there is a culture of racial discrimination through

selective implementation of FMLA and awarding of Disability and Accommodations where

African American employees are generally not afforded the light duty and accommodations that

are normally given to Hispanic and Caucasian employees.

19.      Throughout his tenure at AT&T, Mr. Sanders has also had to suffer a hostile work

environment created by his immediate supervisors and managers, Mr. Jones, Mr. Willis, and Mr.

Nixon.

20.      A prime example of the racially motivated, specific targeting of Mr. Sanders is outlined

in a reprimand he received regarding the safety of his vehicle while in the motor pool of his

dispatch location. Upon review by his crew chief, nineteen (19) Premises Technicians had failed

to lock their vehicles while at head quarters on that day. Of those nineteen individuals, eighteen

(18) of them were Caucasian or Hispanic. Mr. Sanders was the only African American Premises

Technician – and the only Premises Technician to receive a formal written warning and

reprimand for the safety violation that eighteen other Premises Technicians were also guilty of

committing.

21.      Mr. Sanders’ concerns also stem from the in-house grievance process whereby he can

formally, and procedurally complain about how he feels he is being mistreated or targeted by any

particular managers or supervisors.

22.      It has come to Mr. Sanders’ attention that when he files a grievance, the receiving

supervisor almost immediately drops or dismisses the grievance instead of allowing an actual

investigation to begin, occur, and conclude. Records of such related meetings are consistently

Sanders / SWBTC dba AT&T Original Complaint                                              Page 4 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 5 of 27

kept and maintained by the local union, which heretofore has refused to give Mr. Sanders a copy

of any of the minutes of such meetings, or any documents filed or associated therewith.

23.    This alleged practice of dismissal after grievance could theoretically give any manager the

chance to terminate an employee prior to the investigation of a meritorious grievance claim, or

even prior to the issue being recorded on the employee’s record.

24.    In 2017 alone, Mr. Sanders has submitted no fewer than twenty (20) grievances and ten

(10) Human Resources complaints; all written, and all towards his managers, as well as every tier

of management that handles him. To his knowledge, these have all been dismissed, or resulted in

neutralized or inconclusive investigations.

25.    The grievance process is not only biased against AT&T employees, but also biased in

favor of AT&T management. The best exemplar of this is Mr. Willis issuing three (3) negative

reviews to Mr. Sanders in the same day. All three reviews contained the same negative critique

and/or cause for review, and all three reviews were issued on the same day, immediately after

Mr. Willis and Mr. Sanders were engaged in a personal discussion in front of other Premises

Technicians during which Mr. Sanders made Mr. Willis appear to be incompetent.

26.    This bias is further solidified when the company Managers launch their own

investigations. In theory, once Managers bring an employee into a meeting regarding potential

employee misconduct, an investigation is open. It is then possible for the Managers to open the

investigation, then close the meeting with the employee, but then leave the investigation open

indefinitely. Managers can then wait for months at a time, and place the employee on

disciplinary steps, suspension, or proceed to termination, at their discretion, for inconclusive or

amorphous reasons, without the necessity of a final determination or recorded conclusion of the

issue. It is our understanding that such procedural loopholes have been used against Mr.

Sanders, as well as other African American employees of the Defendant.



Sanders / SWBTC dba AT&T Original Complaint                                            Page 5 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 6 of 27

27.    On or about August 10th, 2017, Mr. Sanders’ Short Term Disability ended, but his

personal targeting and harassment by management continued. Mr. Sanders was ultimately forced

to constantly send text messages to his managers including pictures of his work he would take

with his company-issued phone while on duty. Ostensibly this was so his managers could (i) see

that he was in fact on the job, and (ii) confirm that he was doing his job correctly.

28.    Mr. Sanders feels the internal investigations, complaint, and appeals process within

AT&T is fundamentally flawed, and has failed him. Despite the fact that he has continuously

requested accommodations, as well as the fact that said accommodations were approved by his

Disability Department Case Manager, a loop hole exists indicating that he also needs approval

from the Accommodations Department Manager.

29.    Upon information and belief, employees are instructed that Disability and

Accommodations are two separate departments. However, both departments apparently receive

the same confidential information through a shared fax line. This creates an illusion that one

department cannot, or does not, speak to the other; when, in fact, they may very well be one in

the same office.

30.    The above disparate treatment request measure has had an entirely detrimental and

freezing effect on Mr. Sanders’ desperate attempts to find accommodations after his back injury

and in the face of the side effects of blood pressure medication, and has led directly to the

continuous rejection of his disability accommodations requests.

31.    Where Caucasian and Hispanic employees have successfully engaged in receiving

accommodations, Mr. Sanders has been left in a cyclical loop of rejections. Indeed, the fact that

his disability & accommodations were declined directly caused Mr. Sanders damages in the

amount of several thousand dollars in medical co-pays that he otherwise would not, and should

not, have had to pay out of pocket.



Sanders / SWBTC dba AT&T Original Complaint                                             Page 6 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 7 of 27

32.    These are weighted by his time and effort placing multiple requests for the same

accommodations and benefits, as well as the coordination of clinical visits he should not have

had to orchestrate on his own. The above circumstances forced Mr. Sanders to take several

weeks off of work, and exhausted all of his vacation and personal days. Only after all of Mr.

Sanders’ personal vacation time was exhausted, did AT&T temporarily approve his

accommodations requests.

33.    Mr. Sanders has been under the distinct impression that the Second Line Manager, Mr.

Marcus Rios, possessed a racial animus against him since the inception of his employment, and

the very first time Mr. Sanders lodged a grievance with his employer.

34.    This animus crystalized for Mr. Sanders when Mr. Rios told him point blank that his

‘accommodations would not be approved or accepted by the Accommodations Department’ days

prior to Mr. Sanders actually submitting his completed forms and requests. This was confirmed

when he was informed that the Accommodations Request he sent to the Disability case manager

was summarily declared null and void.

35.    The first grievance Mr. Sanders filed stemmed from an incident that occurred during Mr.

Sanders’ initial training at AT&T, where, in front of multiple co-workers, his trainer told him

“I’ll whoop your ass, N----r.” Mr. Sanders found this comment offensive and filed a complaint

which, to his knowledge, was summarily dismissed.

36.    As of that time, Mr. Rios has used multiple managers as Cats Paws to harass and berate

Mr. Sanders. These managers include Mr. Nixon, Mr. Thompson, Mr. Cooper, Mr. Jones, and

Mr Willis. As Mr. Sanders felt that there was no avenue for review of Mr. Rios’ actions and

admonitions towards himself – due mainly to the fact that Mr. Rios and his supervisor, Mr. Chris

Freyhoff, are known to be personal friends. In fact, Mr. Freyhoff is the very manager who

awarded Light Duty to Mr. Hernandez, and saw to his promotion to a managerial position.



Sanders / SWBTC dba AT&T Original Complaint                                          Page 7 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 8 of 27

37.    On or about 11/3/2017, AT&T suspended Mr. Sanders for having a bluetooth earpiece in

his ear, just like every other premises technician. This suspension was a test-case issue, as it had

never been raised before to any employees or for any reason. Instead of making this a teaching or

coaching moment, Mr. Sanders’ managers chose to suspend Mr. Sanders’ for doing what all

other premises technicians do, without warning or provocation, using safety as a pretext.

Management chose to allow Mr. Sanders to spend the entire day with his bluetooth ear piece, as

opposed to simply instructing him otherwise.

38.    Mr. Sanders was then erroneously placed on a separate disciplinary procedure, and has

been forced to sign a letter regarding steps of improvement, or face termination. This suspension

is on the heels of multiple Human Resources complaints filed by Mr. Sanders throughout the

week of October 23rd, 2017. One could be forgiven for inferring that this suspension served as a

form of punishment or retaliation for Mr. Sanders’ complaints filed days prior.

39.    The above suspension did not stem from an incident which occurred at a job site, or even

off AT&T premises. This suspension occurred during a so-called “Safety Rodeo”, a training

event wherein managers pull two or three crews together and walk employees through existing

and newly-implemented safety measures including one day of coaching and one day of training.

40.    On information and belief, all of this occurs on AT&T premises, within a parking lot or

empty site. As Mr. Sanders came onto the AT&T premises, a co-worker noticed that

Mr. Sanders’ bluetooth ear piece was in his ear. While the AT&T employee handbook may not

specifically prohibit AT&T premises technicians from having bluetooth ear pieces in their ears,

Mr. Sanders was aware of the fact that Premises Technicians are prohibited from talking on the

phone while driving, during the course and scope of his duties for AT&T.

41.    The point of contention arises with the fact that no manager questioned whether

Mr. Sanders was on his phone while driving to the AT&T training premises, and totally failed to

check his work or personal phone for any phone usage during that time. Mr. Sanders could not

Sanders / SWBTC dba AT&T Original Complaint                                            Page 8 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 9 of 27

ignore the fact that a major telecommunications company failed to verify such a rudimentary or

simple condition; the veracity of which would either allow and enforce the above referenced

suspension, or neutralize it for lack of substantiation.

42.     Further, instead of instructing or coaching Mr. Sanders, during a so-called “Safety

Rodeo” whereby employees are allegedly coached on safe and correct procedure and work habits,

the above named managers brought Mr. Sanders into a safety investigation meeting without any

warning or foreknowledge, and abused their position in order to further their animus against Mr.

Sanders.

43.     To be clear, these managers proceeded to punish Mr. Sanders without proof or

provocation that Mr. Sanders was speaking on the phone while driving at any point in time.

While employed with AT&T, Mr. Sanders had the requisite Drive App on his phone which

makes it inert while he is in motion. Moreover, Mr. Sanders did not even have his personal

phone in the cab of the company car while he was driving to the site.

44.     The fact that AT&T management did not even bother to check if Mr. Sanders had his

phone on his person, or if Mr. Sanders made or received any calls during the drive between the

garages/premises, speaks volumes about their specific targeting of Mr. Sanders and displays their

clear and overt animus against him, clouding even the application of simple logic.

45.     Finally, despite Mr. Sanders’ multiple complaints to AT&T Management, including his

first and second line managers, Mr. Sanders had no choice but to retain counsel regarding his

concerns with his employer1. In November of 2017, Mr. Sander’s counsel submitted a demand

letter to AT&T requesting accountability for the above referenced allegations, as well as

requesting protection and guardianship against possible spoliation of evidence which may be


        1
           In 2017 alone, Mr. Sanders had submitted no fewer than twenty (20) grievances and ten (10) Human
Resources complaints; all towards his managers, as well as to every tier of management that could have helped him
address his concerns. To date, and on information and belief, these have all been dismissed, or resulted in
neutralized or inconclusive investigations.

Sanders / SWBTC dba AT&T Original Complaint                                                        Page 9 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 10 of 27

required for litigation of the concerns made the basis of the letter.

46.    After submission of this demand letter to the AT&T corporate offices, Mr. Sanders began

to receive negative attention, feedback, reviews, and treatment by his managers. This was

directly reflected in his performance evaluations, communiques, and meetings between himself

and the above referenced managers.

47.    On or about January 18th, 2018, while still employed by the Defendant, Mr. Sanders filed

his complaint with the EEOC, with attached Form 5 Addendum. [Plaintiff’s Exhibit A].

Sometime thereafter, the Defendant supplied a rather useless Position Statement [Plaintiff’s

Exhibit B], Mr. Sanders responded to the EEOC with his own Answer to AT&T’s Position

Statement [Plaintiff’s Exhibit C]. Mr. Sanders is compelled to submit a copy of this response to

AT&T’s position statement due to the fact that the information they supplied to the EEOC is so

replete with factual errors and inconsistencies, that he was concerned they may not be referencing

the correct employee.

48.    On or about February 16th, 2018, approximately one (1) month after filing his complaints

with the Equal Employment Opportunity Commission, Mr. Sanders was approached by Mr.

Freyhoff, Mr. Rios, and Mr. Mixon. An impromptu meeting took place within the on-site offices

in which these managers began yelling at Mr. Sanders. On information and belief, a record of

this incident exists within the on-site cameras installed within the premises.

49.    In response, Mr. Sanders began to raise his voice against the verbal abuse and tirades.

This confrontation ended with Mr. Rios invading Mr. Sanders’ personal space, and ultimately

suspending Mr. Sanders without cause or reason. This suspension continued until Mr. Sanders

was notified of his termination.

50.    On or about March 12th, 2018, approximately two (2) months after his filing of a

complaint with the Equal Employment Opportunity Commission, Mr. Sanders was terminated



Sanders / SWBTC dba AT&T Original Complaint                                        Page 10 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 11 of 27

from employment with AT&T. Mr. Sanders filed an amended Charge on or about August 19th,

2019, reflecting that termination. The EEOC then issued Mr. Sanders his statutory notice of right

to sue on or about August 22nd, 2019.

51.    To this end, Mr. Sanders hereby brings the following claims and arguments based on the

above referenced allegations.

                                  IV. CAUSES OF ACTION

RACIAL DISCRIMINATION UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF
1964 under 42 U.S.C. §2000e-2 et seq., as well as 42 U.S.C. 1981; and in the alternative,
§21.002 et seq of the TEXAS LABOR CODE the Texas Commission on Human Rights Act
of the Texas Labor Code (the “Act”)

       A.      TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. §2000e et seq.

52.    Plaintiff hereby adopts all factual allegations above in haec verba.

53.    A claim of intentional discrimination may be proved by either direct

or circumstantial evidence. See Wallace v. Methodist Hosp. Sys. 271 F.3d 212, 219 (5th Cir.

2001). In cases of circumstantial evidence, courts usually follow the burden shifting analysis

articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), for indirect

discrimination claims. See McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007);

Wheeler v. BL Dev. Corp., 415 F.3d 399, 405 (5th Cir. 2005).

54.    To establish a prima facie case of discrimination, a plaintiff must establish he: (1) is a

member of a protected class; (2) was qualified for the position at issue; (3) was subjected to an

adverse employment action; and (4) was replaced by someone outside the protected class, or

other similarly situated persons were treated more favorably. McCoy, 492 F.3d at 556; Okoye v.

Univ. of Tex. Houston Health Sci. Ctr., 245 F.3d 507, 512-13 (5th Cir. 2001).

55.    In the instant case, Plaintiff is prepared to show that he (1) is a member of the class

(African American) who is intended to be protected by the statute; (2) was qualified for the

position at issue, an irrefutable fact as he was vetted and hired by the Defendant; (3) was subject


Sanders / SWBTC dba AT&T Original Complaint                                           Page 11 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 12 of 27

to adverse employment action, in the form of near-constant harassment by his managers at every

level, the creation of a hostile work environment, and his ultimate termination; and (4) other

similarly situated persons (all Non-African-American Premises Technicians) were treated more

favorably. Id.

56.     Plaintiff would further establish his prima facie case of discrimination by noting that a

multitude of Caucasian and/or Hispanic employees in the same or similar position were not

terminated as the Plaintiff had been terminated.


        B.        RACIAL DISCRIMINATION UNDER 42 U.S.C. § 1981

57.     Plaintiff hereby adopts all factual allegations above in haec verba.

58.     §1981 STATUTE OF LIMITATIONS. Pursuant to 28 U.S. Code §1658(a); Except as

otherwise provided by law, a civil action arising under an Act of Congress enacted after the date

of the enactment of this section may not be commenced later than 4 years after the cause of

action accrues.

59.     Section 1981 prohibits race discrimination & retaliation 2, which includes African

Americans within that ambit. For purposes of Section 1981, African American is a “race”. See

Jatoi v. Hurst-Euless Bedford Hosp. Authority, 807 F.2d 1214, 1218 (5th Cir. 1987); Banker v.

Time Chem., Inc., 579 F. Supp. 1183, 1186 (N.D. Ill. 1983).

60.     In the absence of direct evidence of discrimination, Section 1981 cases are governed by

the burden-shifting framework set out in McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802–04 (1973). McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007); Shackelford v.

Deloitte & Touche, LLP, 190 F.3d 398, 403 n.2 (5th Cir. 1999) (noting that Section 1981 claims

and Title VII claims use the same burdens of proof and analysis).


        2
           On May 27th, 2008, The Supreme Court delivered its decision in CBOCS West, Inc. v. Humphries holding
that Section 1981 of the Civil Rights Act of 1866 unequivocally includes claims of retaliation by those pursuing
race and color claims under the statute.

Sanders / SWBTC dba AT&T Original Complaint                                                     Page 12 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 13 of 27

61.     First, the plaintiff must establish a prima facie case of discrimination, “which requires a

showing that the plaintiff (1) is a member of a protected group; (2) was qualified for the position

at issue; (3) was discharged or suffered some adverse employment action by the employer; and

(4) was replaced by someone outside his protected group or was treated less favorably than other

similarly situated employees outside the protected group.” McCoy, 492 F.3d at 556; Caldwell v.

Univ. of Houston Sys., 520 Fed. Appx. 289, 293 (5th Cir. 2013); Byers v. Dallas Morning News,

Inc., 209 F.3d 419, 425 (5th Cir. 2000).

62.     If the plaintiff makes a prima facie showing of discrimination, the employer must then

provide a legitimate, non-discriminatory reason for the employment action. Byers, 209 F.3d at

425. “The burden on the employer at this stage is one of production, not persuasion; it can

involve no credibility assessment.” Alvarado v. Tex. Rangers, 492 F.3d 605, 611 (5th Cir. 2007)

(quotations and citations omitted).

63.     If the employer provides a legitimate, non-discriminatory reason, “the burden shifts back

to the plaintiff to establish either: (1) that the employer's proffered reason is not true but is

instead a pretext for discrimination; or (2) that the employer’s reason, while true, is not the only

reason for its conduct, and another ‘motivating factor’ is the plaintiff's protected characteristic.”

Id. (citation omitted). “Although intermediate evidentiary burdens shift back and forth under this

framework, ‘[t]he ultimate burden of persuading the trier of fact that the defendant intentionally

discriminated against the plaintiff remains at all times with the plaintiff.’” Reeves v. Sanderson

Plumbing Prod., Inc., 530 U.S. 133, 143 (2000) (quoting Tex. Dep’t of Cmty. Affairs v. Burdine,

450 U.S. 248, 249 (1981)).

64.     The Plaintiff hereby sets forth the argument that any such proffered reasons for

termination issued forth by the Defendant, especially those leveled against the Plaintiff at any

point in time after (i) the submission of a demand letter by his attorney of record in November of



Sanders / SWBTC dba AT&T Original Complaint                                              Page 13 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 14 of 27

2017; or (ii) the submission of an official complaint to the EEOC in January of 2018, create the

assumption that such reasons are mere pretext – or while partially true, are not the only

motivating factors of the adverse employment actions taken against the Plaintiff.

       C.      RACIAL DISCRIMINATION under CHAPTER 21 OF THE TEXAS
               LABOR CODE under the Texas Commission on Human Rights Act §21.002
               et seq of the Texas Labor Code (the “Act”)

65.    Plaintiff hereby adopts all factual allegations above in haec verba.

66.    Plaintiff brings suit against Defendant for damages sustained as a result of their

discrimination in wilful violation of the Texas Commission on Human Rights Act §21.000 et seq

of the Texas Labor Code (the “Act”).

67.    Under §21.051 of the Texas Commission on Human Rights Act (codified within §21.000

et seq of the Texas Labor Code): An employer commits an unlawful employment practice if

because of ...race, the employer: (1)... discharges an individual, or discriminates in any other

manner against an individual in connection with compensation or the terms, conditions, or

privileges of employment; or (2) limits, segregates, or classifies an employee ... in a manner that

would deprive or tend to deprive an individual of any employment opportunity or adversely

affect in any other manner the status of an employee. Id.

68.    Pursuant Ysleta ISDA v. Monarrez, 177 S.W.3d 915, 917 (Tex. 2005). “To prevail on a

claim of racial discrimination, the plaintiffs had to prove that (1) they were members of a class

protected by the act, (2) they were qualified for their positions, (3) they were terminated, and (4)

they were treated less favorably than similarly situated members of the opposing class. Id.

69.    In this case, Plaintiff (1) as an African American, belongs to a protected class, (2) was

qualified for his position, (3) was terminated from his position, and (4) the plaintiff was treated

less favorably than similarly situated Non-African-American employees. Id. Moreover, Plaintiff

would show that the hostile work environment and negative treatment was severe, pervasive, and



Sanders / SWBTC dba AT&T Original Complaint                                           Page 14 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 15 of 27

that it destroyed his opportunity to succeed in the workplace, despite his multitude of formal and

informal complaints to Human Resources / Local Union.

70.    Under §21.125 of the Texas Commission on Human Rights Act (codified within §21.000

et seq of the Texas Labor Code): Except as otherwise provided by this chapter, an unlawful

employment practice is established when the complainant demonstrates that race, color, sex,

national origin, religion, age, or disability was a mere motivating factor for an employment

practice, even if other factors also motivated the practice, unless race, color, sex, national origin,

religion, age, or disability is combined with objective job-related factors to attain diversity in the

employer's work force. (Emphasis added) Id.

71.    Plaintiff argues that his racial background was the reason he was subjected to adverse

employment actions, including his ultimate termination, and would also contend that race was a

motivating factor - in part or in whole - regarding such adverse employment actions, as well as

his eventual termination. Plaintiff is prepared to show that any objective job-related factor exists

which would foster the requirement of her termination from AT&T is mere pretext, and would

argue that no legitimate non-discriminatory reasons exists that would challenge his assertions, or

which could rebut or refute his claims at summary judgment.

72.    Plaintiff alleges and will prove that Defendants illegally discriminated against her based

upon her gender under the Texas Commission on Human Rights Act: §21.000 et seq of the Texas

Labor Code.


RETALIATION UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 under 42
U.S.C. §2000e et seq., as well as 42 U.S.C. § 1981; and in the alternative, §21.002 et seq of
the TEXAS LABOR CODE the Texas Commission on Human Rights Act of the Texas
Labor Code (the “Act”)

73.    Plaintiff hereby adopts all factual allegations above in haec verba.

74.    Specifically, Plaintiff would reference the facts regarding the temporal proximity of the



Sanders / SWBTC dba AT&T Original Complaint                                             Page 15 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 16 of 27

sequential submission of his complaint to the Equal Employment Opportunity Commission, and

his subsequent termination within the following weeks.3


        A.        TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 under 42 U.S.C. §2000e
                  et seq, and 42 U.S.C. § 1981 4

75.     Plaintiff hereby adopts all factual allegations above in haec verba.

76.     Plaintiff further asserts that retaliation analysis under Title VII and Section 1981 are

nearly identical, and that a secondary argument would be redundant, hence the following

argument shall espouse both claims under Section 1981 and Title VII.

77.     To successfully bring a claim of retaliation, the complainant must generally establish

that 1) he or she engaged in activity protected by the statute; 2) that the employer took

an adverse employment action against him or her; and 3) a causal connection exists between the

protected activity and the adverse employment action. Gee v. Principi, 289 F.3d 342, 345

(5th Cir. 2002)(Title VII); Davis v. Dallas Area Rapid Transit, 383 F.3d 309 (5thCir.

2004)(retaliation     under   42    U.S.C.   §1981); Hernandez v. Crawford Building Material

Co., 321 F.3d 528 (5th Cir. 2003)(ADEA); 42 U.S.C. §12203(a), (b) (Americans with

Disabilities Act).

78.     ENGAGEMENT. The Fifth Circuit defines protected activity as “opposition to

any practice rendered unlawful by Title VII, including making a charge, testifying,

assisting    or     participating   in   any investigation, proceeding or hearing under Title



        3
          The amount of time between an employee’s protected activity and the adverse employment
action is “part of the analysis” with respect to whether an employee can establish the necessary causal
connection. Gee, 289 F.3d 346 n.3 (quoting Shirley v. Chrysler First, Inc., 970 F.2d 39, 44 (5th Cir.
1992)). Timing can be a relevant factor in determining whether a causal connection exists where the
timing is “suspiciously proximate.” Fabela, 329 F.3d 417 n.9.
        4
           As of May 27th, 2008, the United States Supreme Court delivered its decision in CBOS West,
Inc. v. Humphries, NO 06-1431 (May 27, 2008)(slip op.)., holding that Section 1981 of the Civil Rights
Act of 1866 unequivocally includes claims for retaliation by those pursuing race and color claims under
the Statute.

Sanders / SWBTC dba AT&T Original Complaint                                                Page 16 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 17 of 27

VII.” Ackel v. Nat’l Communs., Inc., 339 F.2d 376, 385 (5thCir. 2003).           More simply,

“Title VII prohibits an employer from retaliating against an employee because that      employee

has   complained    about   acts   of discrimination at work.” Manning v. Chevron Chem.

Co.,LLC, 332 F.3d 874 (5th Cir. 2003). To that end, the Plaintiff did make a charge with

the EEOC prior to his termination from employment, and prior to that, did engage in the internal

administrative complaint processes of the Defendant.

79.    An employee’s use of an employer’s internal administrative process to file an

employment discrimination complaint is “clearly protected activity” for purposes of a

retaliation claim. Fierros v. Tex. Dep’t of Health, 274 F.3d 187, 194 (5th Cir. 2001). A

plaintiff is not required to establish an actual violation of Title VII to invoke the

protections of the anti-retaliation provisions. Rather, a plaintiff only needs show that a

charge was made, or that participation in investigation of a claim occurred. Green

v. Administrators of Tulane Educational Fund, 284 F.3d 642, 657 (5th Cir. 2002).                A

plaintiff’s reasonable belief that she was in the process of being terminated because of

her gender and made a complaint is sufficient for a retaliation claim. Id.

80.    To that end, Plaintiff would site his multitude of complaints, both submitted in writing,

and verbal interactions with several AT&T Managers, including a representative of the Local

Union at almost every meeting, to display his qualification in engaging within the employer’s

internal administrative process, actively and continuously up to the date of his termination.

81.    ADVERSE ACTION. Although the Fifth Circuit generally applies Title VII

holdings to claims brought under §1981, the definition of adverse employment decision is

broader under §1981.     Under §1981, reprimands, disciplinary filings and transfers that are

“equivalent to demotions” may be considered adverse employment actions. Banks, 320

F.3d at 580; Erves, 2004 WL 904122 at *



Sanders / SWBTC dba AT&T Original Complaint                                          Page 17 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 18 of 27

82.    In the Title VII context, the Fifth Circuit applies a much more restrictive

definition of adverse employment action. In Mattern v. Eastman Kodak Company, 104 F.3d

702, 707 (5th Cir. 1997), the court determined that Title VII was “designed to address

ultimate employment decisions, not to address every decision made by employers that

arguably might have some tangential effect upon those ultimate decisions.”

83.    Thus, only those acts such as “hiring, granting leave, discharging, promoting and

compensating” constitute adverse employment actions for purposes of a retaliation claim. Id.

Only the Fifth Circuit and the Eighth Circuit apply the “ultimate employment decision”

standard.   Compare Matternand Ledergerber v. Stangler, 122 F.3d 1142 (8th Cir. 1997),

with Von Gunten v. Maryland, 243 F.3d 858 (4thCir. 2001); Wideman v. Wal-Mart Stores,

141 F.3d 1453 (11th Cir. 1998); Knox v. Indiana, 93 F.3d 1327 (7th Cir. 1996); Berry v.

Stevinson Chevrolet, 74 F.3d 980 (10th Cir. 1996); Wyatt v. City of Boston, 35 F.3d 13

(1st Cir. 1994); Yartzoff v. Thomas, 809 F.2d 1371 (9th Cir. 1987).

84.    CAUSAL CONNECTION. The final element of a plaintiff’s prima facie case requires

a plaintiff to establish a causal connection between his or her protected activity and the

adverse employment action suffered.     This causal link “need not rise to the level of a ‘but

for’ standard.’” Gee, 289 F.3d at 345 (quoting Raggs v. Miss. Power & Light Co., 278

F.3d 463, 471 (5th Cir. 2002)).     Nor does a plaintiff need to prove that “her protected

activity was the sole factor motivating the employer’s challenged decision in order to

establish the ‘causal link’ element of a prima facie case.” Id. (quoting Long v. Eastfield

Coll., 88 F.3d 300, 305 n.4 (5th Cir. 1996)). In fact, the causal link element is “much less

stringent” than the “but for” causation standard to be presented to a jury for determination.

Banks-Jones v. Hilton Reservations Worldwide, LLC, 2004 WL 190266 (N.D. Tex.

2004)(quoting Montemayor v. City of San Antonio, 276 F.3d 687, 692 (5th Cir. 2001)).



Sanders / SWBTC dba AT&T Original Complaint                                        Page 18 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 19 of 27

85.    In the more usual case of circumstantial evidence, the burden of production, not proof,

shifts to the employer upon plaintiff’s establishment of his or her prima facie case. See gen.

Davis, 383 F.3d at 320. The employer’s burden of production in this context is relatively

low,7 and very few cases are decided on the basis of an employer’s inability to merely

articulate a non-discriminatory reason for the employment decision at issue. Instead, the cases

overwhelmingly deal with whether the plaintiff has demonstrated that the employer’s

articulated reason is a pretext for retaliatory motive. See Aldrup v. Caldera, 274 F.3d 282, 286

(5thCir. 1996). To this end, the Plaintiff would require the myriad of notes taken by the Union

representative during meetings regarding his complaints and warnings between himself and his

former employer both prior-to, and immediately-following, his Letter of Demand / Submission of

EEOC complaint, and just prior to his termination, and begs that the Court see fit to assist him in

obtaining same.

       A(i) Retaliation under 42 U.S.C. §2000e-3(a) et seq, §704, of Title VII of the Civil
       Rights Act of 1964 (as amended)
         - Discrimination and/or Retaliation for making charges, testifying, assisting,
                         or participating in enforcement proceeding-

86.    Plaintiff hereby adopts all factual allegations above in haec verba.

87.    A plaintiff may proceed with a Title VII Retaliation claim even after the underlying

discrimination claim has been dismissed. E.g. Steffy v. Ford Motor Co. Inc., 04-cv-319s, 2007

U.S. Dist. Lexis 20524, at *35 (W.D.N.Y. March 22, 2007)(discrimination and harassment claim

dismissed but plaintiff allowed to proceed with retaliation claim); Rivas v. Steward Ventures Inc.

d/b/a Alamo Rental Car, No. CV-05-3801, 2007 U.S. Dist. Lexis 10232, at *17 (D. Ariz., Feb.

13, 2007)(granting summary judgment on plaintiff’s sexual harassment claim but permitting

retaliation claim to proceed).

88.    Absent direct evidence of discrimination, the analytical framework outlined in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973) and Texas Department of Community Affairs v.


Sanders / SWBTC dba AT&T Original Complaint                                          Page 19 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 20 of 27

Burdine, 450 U.S. 248 (1981) is used to decide Title VII Retaliation cases based on

circumstantial evidence.5 This analytical model has generally been adopted for retaliation claims

regardless of the court or the statutory basis for the protected activity.

89.      A plaintiff pursuing a Title VII Retaliation claim must initially establish a prima facie

case. To do so, the plaintiff must show: (i) he or she engaged in protected activity; (ii) the

employer carried out an adverse employment action; and (iii) a casual connection between the

protected activity and the adverse action. Stewart, 586 F.3d 321, 331 (5th Cir. 2009).

90.      In the Fifth Circuit, the mixed motive or “motivating factor” standard is also available in

circumstantial evidence retaliation cases. Accordingly a plaintiff can recover if she can show that

protected activity was a “motivating factor” in the employment decision, even if other factors

also motivated the practice. See, e.g. Richardson v. Monitronics Intern., Inc., 434 F.3d 327, 333

(5th Cir. 2005); see Smith v. Xerox Corp., 602 F.3d 320, 333 (5th Cir. 2010) (holding mixed-

motive standard applies to Title VII retaliation claims even where plaintiff has no direct evidence

of retaliation).

91.      An employee may show that he or she has engaged in protected activity by demonstrating

either that she participated in an activity protected by the employment statute, or that she opposed

an unlawful employment practice prohibited by the employment statute. See Crawford v. Metro

Gov’t Nashville & Davidson County, 555 U.S. at 277-78 (2009).

92.      An employer may not retaliate against an employee for engaging in a protected activity.

Pursuant to 42 U.S.C. 2000e-3(a) protected activities include, but are not limited to, (i) the filing

of a lawsuit, (ii) a request for maternity leave, (iii) hiring an attorney, or (iv) an informal oral

complaint. Id.(emphasis added).



         5
          Title VII, which prohibits employers from discriminating against employees and applicants based on an
individuals’ race, color, religion, sex or national origin, also prohibits an employer from retaliating against an
employee who has engaged in activity protected by the Act. 42 U.S.C 2000e-3(a).

Sanders / SWBTC dba AT&T Original Complaint                                                         Page 20 of 27
      Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 21 of 27

93.    Plaintiff would show that he has met the required elements under Stewart. (i) Plaintiff

engaged in protected activity in the form of such oral and written complaints; (ii) his employer

carried out multiple adverse employment action(s) against him, including his termination; and

(iii) a causal connection between the protected activity and the adverse action exists in fact and in

temporal proximity. Stewart v. Miss. Transp. Comm’n, 586 F.3d 321, 331 (5th Cir. 2009).

94.    Plaintiff would further argue that the causal nexus is bolstered by the extreme proximity

in time between his written and oral complaints, his demand letter submitted by his counsel of

record, his filing of an official complaint with the EEOC, and his untimely, retaliatory

termination.

95.    Plaintiff is aware that pursuant to the holding in Nassar, Title VII Retaliation cases still

require a “but-for” causation to substantiate the claim of retaliation. University of Texas

Southwestern Medical Center v. Nassar, 2013 U.S. LEXIS 4704 (June 24, 2013). With this in

mind, Plaintiff contends that ‘but-for’ his multitude of oral and written complaints, constituting

protected activity, to the Human Resources Director, Local Union, and the EEOC regarding the

behavior of the Defendant’s Managers and Officers, as well as the negative treatment he received

due to the submission of those complaints, he would not have been terminated.

       B.      RETALIATION pursuant to CHAPTER 21 OF THE TEXAS LABOR
               CODE under the Texas Commission on Human Rights Act §21.002 et seq of
               the Texas Labor Code (the “Act”)

96.    Plaintiff hereby adopts all factual allegations above in haec verba.

97.    Pursuant to Section 21.055. RETALIATION. An employer, labor union, or

employment agency commits an unlawful employment practice if the employer, labor union, or

employment agency retaliates or discriminates against a person who, under this chapter:

(1) opposes a discriminatory practice; (2) makes or files a charge; (3) files a complaint; or (4)

testifies, assists, or participates in any manner in an investigation, proceeding, or hearing.



Sanders / SWBTC dba AT&T Original Complaint                                            Page 21 of 27
       Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 22 of 27

98.     Like federal employment statutes, the TCHRA prohibits an employer from retaliating

against a person who 1) opposes a discriminatory practice; 2) makes or files a charge; 3) files

a complaint; or 4) testifies, assists, or    participates    in   any manner   in   an

investigation, proceeding or hearing.       Tex. Lab. Code §21.055. Because the purpose of

the TCHRA is to provide for the execution of the policies of Title VII of the Civil Rights

Act of 1964, “analogous federal statutes and the cases interpreting them” are guiding

authority.   Tex. Lab. Code §21.001(1) (Vernon 1996); Quantum Chem. Corp v. Toennies, 47

S.W.3d 473, 476 (Tex. 2001).

99.     Texas courts have articulated the same elements as federal courts for establishing a

prima facie case of retaliation under the TCHRA.            See Wal-Mart Stores, Inc. v. Lane, 31

S.W.3d 282, 295 (Tex.App. – Corpus Christi 2000), rehrg. overruled).                As with

federal statutes, a plaintiff under the TCHRA must prove that he or she engaged in some

conducted protected by the Act.

100.    For the above reasons, Plaintiff hereby re-incorporates all above arguments issued for his

federal claims, and would apply same to his state claims as alleged herein.

                              V.     INFERENCE OF PRETEXT

101.    Where, as here, the plaintiff makes out a prima facie case of discrimination, the defendant

must articulate a legitimate non-discriminatory reason for the adverse employment decision. See

Baker, 430 F.3d at 754-55. After the employer does so, “any presumption of [discrimination]

drops from the case” and the burden shifts back to the employee to establish that the employer’s

“stated reason is actually a pretext for [discrimination].” Baker, 430 F.3d at 755 (quoting

Septimus, 399 F.3d at 610-11).

102.    Plaintiff would show that terminating him for allegedly inappropriate speech or conduct –

in light of the multitude of complaints filed by the Plaintiff himself with the Defendant’s Human

Resources Department, as well as his official submission of a complaint to the Equal

Sanders / SWBTC dba AT&T Original Complaint                                           Page 22 of 27
       Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 23 of 27

Employment Opportunity Commission prior to his termination – establishes the so-called

‘legitimate non-discriminatory reason’ for termination as mere pretext.

103.     This is further crystalized by the fact that the Plaintiff’s verbal warnings and disciplinary

write ups immediately escalated after the submission of his Equal Employment Opportunity

Commission complaint and attorney’s demand letter. Moreover, the Defendant has supplied an

abundance of factually inaccurate and incomplete information to the EEOC in their responding

position statement, the measure of which would provide ample resource for pretext in nearly all

charges and causes of action alleged by the Plaintiff. By and through this argument, Plaintiff’s

claims would survive summary judgment.6

                                                VI. DAMAGES

104.     A claim of intentional discrimination may be proved by either direct or circumstantial

evidence. See Wallace v. Methodist Hosp. Sys. 271 F.3d 212, 219 (5th Cir. 2001). See also

McCoy, 492 F.3d at 556; Okoye v. Univ. of Tex. Houston Health Sci. Ctr., 245 F.3d 507, 512-513

(5th Cir. 2001). In cases of circumstantial evidence, courts usually follow the burden shifting

analysis articulated in McDonnell Douglas Corp. v Green, 411 U.S. 792, 802 (1973)(emphasis

added), for indirect discrimination claims. See McCoy v. City of Shreveport, 492 F.3d 551, 556

(5th Cir. 2007); Wheeler v. BL Dev. Corp., 415 F.3d 399, 405 (5th Cir. 2005).

105.     Indeed, most federal courts disregard a requirement for direct evidence when indirect or

circumstantial evidence is available. See Desert Palace, Inc. v. Costa, 539 U.S. 90

(2003)(rejecting direct evidence rule); Sanderson v. Reeves Plumbing Co., 530 U.S. 133

(2000)(rejecting rule requiring direct evidence).




         6
           See, e.g., Haire v. Board of Sup’rs of La. State Univ. Agricultural & Mech. Coll., 719 F.3d 356, 365 n. 10
(5th Cir. 2013) (reversing summary judgment for the employer in a discrimination case, and holding that,
“[e]vidence demonstrating that the employer’s explanation is false or unworthy of credence . . . is likely to support an
inference of discrimination even without further evidence of defendant’s true motive.”) (italics in original)

Sanders / SWBTC dba AT&T Original Complaint                                                           Page 23 of 27
       Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 24 of 27

106.    Given Mr. Sanders’ record of performance and evaluation of his metrics in the course and

scope of his work, it is also his contention that any proffered legitimate nondiscriminatory

reasons AT&T and Mr. Freyhof or Mr. Rios would set forth in efforts to legitimize their

treatment of him, or the termination proceedings which followed his formal complaints to the

EEOC, would fundamentally be pretextual in nature.

107.    The damages under Section 1981 and Title VII consist of back-pay, front-pay (or

reinstatement), compensatory damages, punitive damages, attorney’s fees, and costs. Each

component is explained below.

108.    BACK PAY. Prevailing claimants under the anti-discrimination laws may recover lost

back-pay and benefits. See Miller v. Raytheon Co., 716 F.3d 138, 146 (5th Cir. 2013). The

purpose of back pay is to “make whole the injured party by placing that individual in the position

he or she would have been in but for the discrimination.” Sellers v. Delgado Cmty. Coll., 839

F.2d 1132, 1136 (5th Cir. 1988).

109.    FRONT PAY. “Front pay refers to future lost earnings.” Wal-Mart Stores v. Davis, 979

S.W.2d 30, 45 (Tex. App.–Austin 1998, pet. denied). Regarding the calculation of front-pay, the

Fifth Circuit has stated that “[f]ront pay is . . . calculated from the date of judgment to age 70, or

the normal retirement age, and should reflect earnings in mitigation of damages.” Patterson, 90

F.3d at 936 n. 8 (citing J. Hardin Marion, Legal and Equitable Remedies Under the Age

Discrimination in Employment Act, 45 MD.L.REV. 298, 330–334 (1986)). See also Blum v.

Witco Chem. Corp., 829 F.2d 367, 374 (3d Cir. 1987) (“In calculating a front pay award, the jury

must consider the expected future damages caused by defendant’s wrongful conduct from the

date of judgment to retirement.”).

110.    COMPENSATORY DAMAGES. Mr. Sanders has suffered future pecuniary losses,

emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other



Sanders / SWBTC dba AT&T Original Complaint                                            Page 24 of 27
       Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 25 of 27

nonpecuniary losses, for which he seeks recovery in this lawsuit under Section 1981 and Title

VII. See, e.g., Salinas v. O'Neill, 286 F.3d 827, 833 (5th Cir. 2002) (affirming $150,000.00

compensatory damages award under Section 1981 where the plaintiff did not receive a position

because of his race); 42 U.S.C. § 1981A(a)(1) (providing for compensatory damages for such

harms under Title VII).

111.    PUNITIVE DAMAGES. AT&T acted with malice and reckless indifference to Mr.

Sander’s federally protected civil rights, thus justifying awards of punitive damages under

Section 1981 and Title VII. See, e.g., Abner v. Kansas City Southern Railroad Co., 513 F.3d

154, 164 (5th Cir. 2008) (affirming $125,000.00 punitive damages awards to each plaintiff under

Section 1981, even though each plaintiff was awarded only $1.00 in actual damages, and strongly

suggesting that any punitive damages award up to $300,000.00 per plaintiff would have been

appropriate even in the absence of any actual damages); Hampton v. Dillard Dept. Stores, 18 F.

Supp. 2d 1256 (D. Kan. 1998) (awarding the plaintiff $1,100,000 in punitive damages in a

Section 1981 race discrimination case); 42 U.S.C. § 1981A(a)(1) (providing for punitive damages

under Title VII when the discrimination is shown to be with “malice or reckless indifference”).

In Kolstad v. American Dental Ass’n, 527 U.S. 526, 119 S. Ct. 2118 (1999) the U.S. Supreme

Court, interpreting Title VII, held that to satisfy the “malice or reckless indifference”

requirement, the plaintiff does not have to prove that the violation was egregious or outrageous.

Id. at 535-36.

112.    Rather, all that is requires is proof that the employer knew that is was acting in the face of

a perceived risk that its actions were in violations of the law’s prohibition against discrimination.

Id.; see also Schexnayder v. Bonfiglio, 167 Fed. Appx. 364, 368 (5th Cir. 2006) (“a jury may

award punitive damages pursuant to Title VII merely if the employer knew it may have been

violating the law.”) (italics in original).



Sanders / SWBTC dba AT&T Original Complaint                                            Page 25 of 27
       Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 26 of 27

113.     ATTORNEY’S FEES. Attorneys fees are recoverable to a prevailing plaintiff under

Section 1981 and Title VII. See Miller, 716 F.3d at 149 (affirming an award of attorneys’ fees of

$488,437.08 to the plaintiff in a single-plaintiff discrimination case that arose in Dallas);

Lewallen v. City of Beaumont, 394 Fed. Appx. 38, 46 (5th Cir. 2010) (affirming an award of

attorneys’ fees of $428,421.75 to the plaintiff in a single-plaintiff discrimination failure to

promote case); Watkins v. Input/Output, Inc., 531 F. Supp. 2d 777, 789 (S.D. Tex. 2007)

(awarding prevailing plaintiff in a single-plaintiff discrimination case tried in Houston

$336,010.50 in attorneys’ fees).

114.     Due to the unlawful discrimination and retaliation engaged in by AT&T, Mr. Sanders has

experienced concrete economic harm in economic damages, as well as emotional distress.

               VII. EXHAUSTION OF MR. SANDERS’ TITLE VII CLAIMS

115.     Mr. Sanders’ claims for race discrimination are based on 42 U.S.C. 1981. Section 1981

claims have no exhaustion requirement. See Williams v. E.I. du Pont de Nemours, 154 F. Supp.

3d 407, 420 (M.D. La. 2015). Mr. Sanders’ Section 1981 race discrimination claims are subject

to a four-year statute of limitations. See, e.g., White v. BFI Waste Servs., LLC, 375 F.3d 288, 292

(4th Cir. 2004) (“[C]laims of discrimination in compensation [under § 1981] arise under the

1991 amendments” and thus, are subject to the four-year statute of limitations.).

116.     Mr. Sanders’ claims for racial discrimination and retaliation are based on Title VII.

Exhaustion occurs when the plaintiff files a timely charge with the EEOC and receives a

statutory notice of right to sue. See Dao v. Auchan Hypermarket, 96 F.3d 787, 788-89 (5th Cir.

1996).

117.     Regarding the first requirement, Mr. Sanders files his EEOC Charge on or about January

5th, 2018. Which means that any adverse action occurring within 300 days before that date (i.e.

March 13th, 2017) is actionable under Title VII. Regarding the second requirement, Mr. Sanders



Sanders / SWBTC dba AT&T Original Complaint                                            Page 26 of 27
       Case 4:19-cv-04561 Document 1 Filed on 11/20/19 in TXSD Page 27 of 27

received a statutory notice of right to sue from the EEOC that was sent to him on or about August

22nd, 2019, and he is timely filing suit after having received the letter. Accordingly, Mr. Sanders

has exhausted his administrative remedies under TITLE VII.

                                      VIII. JURY DEMAND

118.    Mr. Sanders demands a trial by jury.

                                           IX. PRAYER

119.    Mr. Sanders asks that he be awarded a judgment against AT&T for the following:

        a.     Actual damages including but not limited to pecuniary losses, non-pecuniary

               losses, Back-Pay, Front Pay, Compensatory Damages, and, Punitive Damages;

               in the sum of $450,000.00; and,

        b.     Prejudgment and post-judgment interest;

        c.     Attorney’s fees and court costs; and,

        d.     All other relief to which Plaintiff is entitled.


                                                       Respectfully Submitted,

                                                              /s/Julian Frachtman
                                                       H. Julian Frachtman
                                                       SDTX No. 2695031
                                                       SBN:24087536
                                                       tel: 832.499.0611
                                                       fax: 713.651.0819
                                                       Hfrachtmanlaw@gmail.com
                                                       3100 Richmond, Ste 203
                                                       Houston, Texas 77098

                                                       ATTORNEY FOR PLAINTIFF




Sanders / SWBTC dba AT&T Original Complaint                                          Page 27 of 27
